DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-6 are pending and examined.

Response to Restriction
Applicant’s election without traverse of flubendazole, corresponding to claims 1-6, in the reply filed on January 12, 2021, is acknowledged.

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Claim Rejections - 35 USC § 112
Claims 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Yu et al., “Fenbendazole improves pathological and functional recovery following traumatic spinal cord injury,” Neuroscience 256, (2014) 163-169 (cited in IDS), in view of Wagil et al., “Toxicity of anthelmintic drugs (fenbendazole and flubendazole) to aquatic organisms,” Environ Sci Pollut Res (2015) 22:2566-2573.	Yu teaches fenbendazole reduced the extent of tissue damage and attenuated locomotor function impairment following contusion spinal cord injury in mice. See p166, 4th full par.  Yu explains that benzimidazoles, including, fenbenzdaole, inhibit microtubule polymerization and do not induce peripheral neuropathy.  Further, the anti-helminthic effect of fenbendazole and related compounds is largely ascribed to their effects on tubulin, additional mechanisms may be involved. See p168, 2nd full par.  During the study, animals were administered 150 ppm FBZ to ensure that they received at least 8mg/kg/day. See p164, 1st full par.  “The results demonstrate that FBZ pretreatment alters outcomes following SCI and suggest that fenbendazole, related benzimidazoles, or possible other compounds which disrupt microtubules may have potential as therapeutics for SCI.” p169, final par. 
Yu does not explicitly teach flubendazole.
 Wagil explains that FLU and FEN are both benzimidazoles widely used for a same purpose of treating intestinal parasites.  They both anthelmintic drugs widely used in veterinary medicine, human medicine, agriculture, and aquaculture.  Both are designed to have a specific mode of action of binding to β-tubulin and inhibiting microtubule formation.  They also have similar chemical structure and similar molecular weights (as a product of those similar structures) as shown in Table 1 of Wagil, below.


    PNG
    media_image1.png
    480
    1080
    media_image1.png
    Greyscale

With regard to claim 4, a subject with a SCI is at risk for developing neuropathic pain.
It would have been prima facie obvious to a person of ordinary skill in the art prior to the filing of the instant application to combine the teachings of Yu and Wagil.  One would be motivated to do so because Yu teaches pretreatment alters outcomes following SCI and suggests related benzimidazoles, or possible other compounds which disrupt microtubules may have potential as therapeutics for SCI.  Further, 8 mg/kg/day was administered.  As such, there is a reasonable and predictable expectation of success in administering flubendazole, which has a similar structure and a known ability to disrupt microtubules in a manner similar to fenbendazole for treating a subject that experienced a traumatic spinal cord injury.


Claims 1-4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Heppenstall et al., (US2019/0024170), in view of Leem et al., “Central Pain from Excitotoxic Spinal Cord Injury Induced by Intraspinal NMDA Injection: A Pilot Study,” The Korean Journal of Pain, June 2010; Vol 23, No. 2: 109-115.
Heppenstall teaches using alpha-tubulin acetylation inhibitors for treating pain. See abstract.  Further, the pain is selected from types including neuropathic pain. See prior art claim 8.  Prevention and treatment are contemplated by Heppenstall. See par.’s 25 and 26.  Heppenstall teaches treating all forms of pain.  
Leem explains that models showed neuropathic pain.  Pain associated with spinal cord injury can be divided into nociceptive and neuropathic.  Excessive grooming behavior was noted to be associated with neuronal damage in the spinal cord and central neuropathic pain was shown. 
With regard to claim 4, a subject with a SCI is at risk for developing neuropathic pain.
It would have been prima facie obvious to a person of ordinary skill in the art prior to the filing of the instant application to combine the teachings of Heppenstall and Leem.  One would be motivated to do so because Heppenstall teaches using alpha-tubulin acetylation inhibitors for 
As such, no claim is allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARED D BARSKY whose telephone number is (571)272-2795.  The examiner can normally be reached on 9-5 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Winston Shen can be reached on 571-272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.